



COURT OF APPEAL FOR ONTARIO

CITATION: Ontario (Review Board) v. Caster, 2015 ONCA 155

DATE: 20150310

DOCKET: C58833

Sharpe, Gillese and Benotto JJ.A.

IN THE MATTER OF:  Kyle Caster

AN APPEAL UNDER PART XX.1 OF THE
CODE

Anita Szigeti, for the appellant

B. Walker-Renshaw, for the respondent, Ontario Shores
    Centre for Mental Health

Jason Gorda, for the respondent, Her Majesty the Queen

Heard: March 6, 2015

On appeal against the disposition of the Ontario Review
    Board dated, May 5, 2014.

APPEAL BOOK ENDORSEMENT


[1]

The NCR finding has been set aside on appeal and accordingly this appeal
    from the ORB decision is quashed for want of jurisdiction.


